         Case 1:17-cv-02989-AT Document 1079-1 Filed 03/17/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DONNA CURLING, ET AL.,
   Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
         Defendants.




          ORDER AMENDING ORDER DIRECTING TRANSFER OF
                    ELECTRONIC EQUIPMENT

      This matter is before the Court on Plaintiffs’ Consent Motion to Amend

Order Directing Transfer of Electronic Equipment. Having considered the

Consent Motion, and finding good cause, the Court hereby GRANTS the

Consent Motion and AMENDS its prior Order of September 2, 2020 (Dkt. No.

858) by adding the following paragraph between subsections 3 and 4 of the

Order:

              3.1. As of March 15, 2021, Plaintiffs shall arrange for all testing to be

              video (without sound) recorded continuously with a continuous

              display to include the date, hour, minute, and second of recording by

              Plaintiffs’ counsel or those directly under counsel’s supervision at the

              office of Krevolin & Horst, LLC.
Case 1:17-cv-02989-AT Document 1079-1 Filed 03/17/21 Page 2 of 2




All other terms of the Order shall remain in effect.

SO ORDERED this _____ day of March, 2021.



                                 _________________________
                                 The Honorable Amy Totenberg
                                 Judge, United States District Court
